United States Court of Appeals
                      For the First Circuit


No. 00-1543
No. 00-1568

                           JOHN CLAUSON,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

                 NEW ENGLAND INSURANCE COMPANY,

              Defendant, Appellant/Cross-Appellee.


                               ERRATA


          The opinion of this court issued June 22, 2001, is amended
as follows:

     On page 12, lines 16-17, replace “Indeed, NEIC conceded at oral
argument that the court's interpretation was reasonable.” with the
following:

     Indeed, at oral argument, while maintaining that the court's
     interpretation was, from its point of view, incorrect, NEIC
     also acknowledged that "the meaning works," conceding, in
     effect, that the reading offered by the district court was
     a reasonable response to the language of the policy.